Connor, J.
The statements in writing, signed and duly verified by tbe debtor, P. L. Cline, and filed by him with the clerk of tbe Superior Court of Catawba County — one on 27 January, 1931, and tbe other on 17 March, 1931 — are in full compliance with tbe requirements of tbe statute, C. S., 624, and therefore were sufficient, both as to form and as to contents, to confer jurisdiction on tbe court of the parties and of the subject matter of tbe proceeding.
Speaking of tbe statutory requirements for a proceeding for tbe entry of a judgment by confession, in Smith v. Smith, 117 N. C., 348, 23 S. E., 270, Clark, J., says: “If tbe statutory requirements are not complied with, tbe judgment is irregular and void, because of a want of jurisdiction in tbe court to render judgment, which is apparent on tbe face of tbe proceedings. Davidson v. Alexander, 84 N. C., 621; Davenport v. Leary, 95 N. C., 205.” E converso, where tbe statutory requirements with respect to tbe form and contents of the statement have been fully complied with, as in tbe instant case, tbe court acquires jurisdiction, and a judgment by confession, as authorized by tbe debtor in tbe statement, is valid for all purposes.
Tbe only question presented on tbe record in tbis appeal is whether a judgment was rendered by tbe court on each of tbe statements filed with tbe clerk by tbe debtor. Tbis question must be answered in tbe affirmative.
The statute, O. S., 625, provides that where a statement, setting out tbe amount of bis debt, and tbe facts out of which bis debt arose, has been signed and duly verified by tbe debtor, and has been filed with tbe clerk of tbe Superior Court of tbe county in which tbe debtor resides, tbe clerk shall endorse upon tbe statement tbe judgment of tbe court, and shall enter said judgment on bis judgment docket. In the instant case, tbe clerk entered tbe judgment which tbe debtor authorized tbe court to render on each statement, on bis judgment docket. He failed to endorse tbe judgment on tbe verified statement. Tbis failure was an irregularity which does not affect tbe validity of tbe judgment, which tbe entry on tbe judgment docket made by tbe clerk, or under bis immediate supervision, shows was rendered by tbe court.
There is error in tbe order affirming tbe orders of tbe clerk. Tbe motions of tbe movant should have been denied.
Eeversed.
Devin, J., took no part in tbe consideration or decision of tbis case.